We concur in this judgment in so far as it affirms the judgment of the Court of Appeals, but dissent from the order remanding the cause to the court of common pleas, holding that this action cannot be maintained for the reasons set forth in the opinion in Patten v. Aluminum Castings Co., 105 Ohio St. 1,  136 N.E. 426. The defendant in error had fully complied with the requirements of the Workmen's Compensation Act, and plaintiff's only remedy was to seek compensation as therein provided. If the action were one based upon the violation of a lawful requirement, we agree that the rule stated in the syllabus would govern. However, it is disclosed that what was claimed to be the violation of a lawful requirement has developed into a case of negligence, wherein the degrees of care required are applied. Under the provisions of the Workmen's Compensation Act, the defendant in error is exempt from such action. *Page 281